United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3925
                         ___________________________

                                     United States

                              lllllllllllllllllllll Appellee

                                            v.

                                   Celen Zendejas

                              lllllllllllllllllllll Appellant
                                     ____________

                     Appeal from United States District Court
                       for the Western District of Arkansas
                                 ____________

                              Submitted: June 10, 2013
                                Filed: June 14, 2013
                                   [Unpublished]
                                   ____________

Before GRUENDER, ARNOLD, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

     After Celen Zendejas pleaded guilty to aiding and abetting the distribution of
methamphetamine, see 18 U.S.C. § 2; 21 U.S.C. § 841(a)(1), and aiding and abetting
money laundering, see 18 U.S.C. §§ 2, 1956(a)(1)(B)(i), the district court1 added four

      1
      The Honorable Jimm Larry Hendren, United States District Judge for the
Western District of Arkansas.
levels to his base offense level under the sentencing guidelines for organizing or
leading a criminal activity that involved five or more participants, see U.S.S.G.
§ 3B1.1(a). Though the parties agree that the criminal activity here involved five or
more people, Mr. Zendejas contends that the court should not have applied the
enhancement because the evidence did not support a finding that he was a leader or
an organizer.

       We review for clear error the factual findings underlying a district court's
imposition of an enhancement for a defendant's role in the offense, United States v.
Rosas, 486 F.3d 374, 376 (8th Cir. 2007), and broadly construe the terms "organizer"
and "leader," as used in U.S.S.G. § 3B1.1. United States v. McDonald, 521 F.3d 975,
978 (8th Cir. 2008). We reject, first of all, the contention that Mr. Zendejas could not
be a leader or supervisor because he reported to superiors in Mexico, as a "defendant
need not be the leader of an organization or lead all of the other participants in the
activity in order to be a leader under § 3B1.1(a)," United States v. Antillon-Castillo,
319 F.3d 1058, 1060 (8th Cir. 2003) (emphasis in original) (internal quotation marks
and citations omitted).

       To determine whether a person is an organizer or leader of a criminal activity,
the court should consider a number of "factors," including "the exercise of decision
making authority, the nature of participation in the commission of the offense, the
recruitment of accomplices, the claimed right to a larger share of the fruits of the
crime, the degree of participation in planning or organizing the offense, the nature
and scope of the illegal activity, and the degree of control and authority exercised
over others." U.S.S.G. § 3B1.1, comment. (n.4); see also United States v.
Molina-Perez, 595 F.3d 854, 862 (8th Cir. 2010).

       Mr. Zendejas objected during sentencing only to the presentence investigation
report's adjustment for being a leader or organizer, not to the facts the report
contained supporting the adjustment, and we therefore accept those facts as true, see

                                          -2-
United States v. Rodriguez, 711 F.3d 928, 939-40 (8th Cir. 2013). During a drug
transaction, one of Mr. Zendejas's co-conspirators stated that Mr. Zendejas "expected
all the money to be counted before ending transactions," thus illustrating
Mr. Zendejas's "degree of control and authority exercised over others" and his
"degree of participation in planning or organizing the offense," see U.S.S.G. § 3B1.1,
comment. (n.4). Mr. Zendejas also demonstrated his control and authority over others
when he told an undercover officer that he "would send one of his people to explain"
how he conducted drug transactions and when he instructed co-conspirators to
complete drug-trafficking tasks for him. He also took an organizational role in setting
up transfers of the drug-trafficking proceeds from Arkansas to Mexico. And while
"[i]n distinguishing a leadership and organizational role from one of mere
management or supervision, titles such as 'kingpin' or 'boss' are not controlling,"
U.S.S.G. § 3B1.1, comment. (n.4), we think it highly relevant that several co-
conspirators described Mr. Zendejas as having a leadership role in the conspiracy:
Indeed, participants stated that Mr. Zendejas came to Arkansas to take over the
organization after previous leaders were arrested.

      We conclude therefore that the record amply supported the district court's
application of the enhancement.

      Affirmed.
                       ______________________________




                                         -3-